Citation Nr: 1817995	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-16 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a disorder of the thoracic and/or lumbar spine.  

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches and seizures.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to December 1999. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and December 2012 rating decisions of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2015, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is unavailable to participate in the present decision.  The Veteran elected to have a new hearing and, in February 2016, he testified before the undersigned VLJ.  Transcripts of both hearings are of record.  

In July 2016, the Board remanded the matters to the RO for additional development.  The Board also remanded the matter of service connection for a right wrist disorder.  Upon consideration of additional evidence obtained pursuant to the July 2016 Board remand, an interim January 2017 rating decision granted service connection for right wrist sprain with recurrent dorsal ganglion cyst and assigned a 10 percent rating from August 10, 2011, the date of claim.  As this represents a complete grant of the Veteran's claim of service connection for a right wrist disability, this issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran does not have a current thoracic and/or lumbar spine disability that is related to service.

2.  The Veteran does not have a TBI or a diagnosis of any other disability related to an injury of the head during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracic and/or lumbar spine disability have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).

2.  The criteria for service connection for the residuals of a TBI have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted in the November 2017 Appellant's Brief, during his February 2016 Board hearing, the Veteran testified that he would submit his private neurological treatment records for consideration in connection with this appeal.  He also testified that if they were not submitted, such records were unavailable.  Although the record was held open for 60 days to afford the Veteran time to obtain and submit this evidence, and an additional opportunity to provide such records was afforded pursuant to the July 2016 Board remand, his private neurological treatment records have not been received.  Accordingly, to the extent that any private records pertinent to the claims being adjudicated are missing, the Board emphasizes that the ultimate burden is on the Veteran to ensure that such records are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  As such, VA's duty to assist is met, remand to obtain additional private treatment records is not necessary, and proceeding with adjudication of the appealed claims is consistent with the Veteran's expressed wishes.

In addition, after review of the development accomplished by the AOJ, the Board concludes there has been substantial compliance with the July 2016 Board remand and no further action is necessary.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

Legal Criteria, Factual Background, and Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and other organic disease of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

During his September 2015 and February 2016 Board hearings, the Veteran recalled head trauma as a result of hitting his head during service.  He testified that, as a result of hitting is head several times coming out of the plane during his parachute jumps, he sustained a head injury (TBI) which has resulted in seizures and headaches.  He also testified that he sustained back injuries as a result of a bad landing from a parachute jump.  

The Veteran's service treatment records (STRs) are silent as to complaints of or treatment for a back injury or residuals of head trauma, including headaches and seizures (there is a single March 1996 treatment report which notes a headache complaint in connection with treatment for viral gastroenteritis).  However, as his DD Form 214, Certificate of Release or Discharge from Active Duty, shows he earned a parachutist badge, the Veteran's assertions that he sustained head trauma and back injury during his parachute jumps in service is satisfactory evidence of such injury as it is consistent with the circumstances of his service.  Nevertheless, the question of whether a TBI or a current thoracic and/or lumbar spine disorder resulted from the claimed in-service head trauma and back injury is a complex medical matter concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  Thus, lay evidence is not "satisfactory" evidence that he incurred a TBI and thoracic and/or lumbar spine disabilities during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

A November 2011 VA headaches examination report includes a diagnosis of headaches NOS (not otherwise specified) (and notes the Veteran's treatment for seizures starting in 2007).  The examination report also includes the opinion that the Veteran's headaches are less likely than not related to his military service because he was treated for one incident of headaches and dizziness at the time he was diagnosed with viral gastroenteritis with vomiting and headaches and dizziness are symptoms associated with this acute medical condition.  

Private clinical records show the Veteran initially sought treatment for lower back complaints November 2013.  He reported a history of back pain since April 1997, when he did a parachute jump and "landed wrong."  The examiner noted that the Veteran's "current complaints, signs and symptoms are consistent with the description of his explained factor/injury (while in military service.)"  The diagnoses were thoracic radiculitis and lumbar degeneration.  

On August 2016 VA examination, the diagnosis was lumbosacral strain.  After examination of the Veteran and review of his claims file, the examiner opined that the Veteran's back disorder was less likely as not related to an in-service injury because "the back was never documented as being abnormal and there were no documented complaints of back pain until 2016 when seen by chiropractor."  Notably, as the examiner based this opinion on examination and interview of the Veteran and extensive review of the Veteran's electronic claims file and medical records, the error that the Veteran did not initially seek treatment for back pain until 2016 (rather than 2013 as shown by the private treatment records) is considered a typographical error and is harmless.  The initial 2013 post-service treatment was approximately 15 years after the Veteran's claimed 1997 parachute injury in service.  As such, the minor typographical error in dates does not diminish the probative value of this opinion and is not instrumental in the outcome of his appeal.  

Because the Veteran subsequently claimed that his headaches (and seizures) are the result of head injuries sustained during service, he underwent a VA TBI protocol examination in August 2016.  After examination of the Veteran and review of his claims file, the examiner found that the Veteran does not have a TBI or any residuals of TBI.  The examiner noted the Veteran's assertions of hitting his head on parachute jumps, including a 1995 jump when he had a bad landing, and having constant headaches after this incident during the rest of his military service; however, the examiner found that the Veteran "does not reveal objective evidence of the claimed TBI related to a jump in service."  The examiner explained that the STRs document the jump in which the Veteran claims to have received the injury; however, there is no mention of symptoms of concussion, headache or physical findings reported by the Veteran.  In addition, the remaining STRs do not show signs or symptoms consistent with residuals of concussion/TBI and the single report of headache is in the context of acute gastroenteritis and not related to head injury.  

As noted above, the Veteran is competent to state he sustained head trauma during his parachute jumps in service.  However, the record is devoid of medical evidence showing that he has, at any time during the pendency of this claim, been found to have residuals of head trauma, including a TBI.  He has not submitted any medical evidence demonstrating that he has been diagnosed with a TBI and the August 2016 VA TBI protocol examination report shows that he does not have a TBI or any residuals of TBI.  Service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson, 21 Vet. App. 319 (2007) chronic disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As this threshold requirement is not met, the preponderance of the evidence is against the claim seeking service connection for residuals of TBI, and the appeal in the matter must be denied. 

Regarding the matters of service connection for a thoracic and/or lumbar spine disorder as well as headaches and seizure (aside from being a residual to head trauma), review of the record shows that the Veteran's back complaints have been diagnosed as thoracic radiculitis, lumbar degeneration and lumbosacral strain and his headache complaints have been diagnosed as headaches NOS.  See November 2013 private treatment records and August 2016 VA back and TBI protocol examination reports.  Notably, although there is no medical diagnosis of a seizure disorder, the August 2016 TBI protocol examination report notes treatment for a seizure disorder by a private neurologist, as such, for the purpose of this decision, it may be accepted that the Veteran has a seizure disorder.  However, the preponderance of the medical evidence shows that the Veteran did not have a chronic back or headache (or seizure) disorder in service or until many years after service separation.  As such, service connection for these disorders on the basis that they became manifest in service and persisted, on a presumptive basis (for arthritis and organic diseases of the nervous system as a chronic disease under 38 U.S.C. § 1112) or on the basis of continuity of symptomatology is not warranted.  

To the extent that the Veteran attempts to support his claims of service connection for a thoracic and/or lumbar spine disorder, headaches and seizures by his more recent accounts of continuity of symptoms since service, the Board finds such accounts to be inconsistent with contemporaneous clinical data, and not credible.  In this regard, the Veteran's recent statements were made for the purposes of obtaining VA benefits more than a decade after service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding a declarant's intent to speak the truth, the witness's statement may lack credibility because of faulty memory due to passage of time).

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's thoracic and/or lumbar spine disorder, headaches and/or seizures may otherwise be related to his service.  Whether there is a nexus between these disorders and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise, which the Veteran has not been shown to possess.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Veteran's opinions that his current back, headache and seizure disorders are related to injuries sustained as a result of his bad parachute landing in service are merely lay speculations and are not competent evidence.  They are without probative value in this matter. 

Regarding the back claim, it is noted that the November 2013 private treatment report includes the finding that the Veteran's "current complaints, signs and symptoms are consistent with the description of his explained factor/injury (while in military service.)"  In contrast, the August 2016 back examination report includes the opinion that the Veteran's back disorder is less likely as not related to an in-service injury because "the back was never documented as being abnormal and there were no documented complaints of back pain until 2016 when seen by chiropractor."  In weighing the November 2013 statement of the private physician in support of the Veteran's claim and the August 2016 VA opinion against his claim, the Board notes that greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds that the VA medical opinion merits the greatest probative value, and is persuasive because it reflects familiarity with the Veteran's entire record and cites to factual data that support the conclusions reached.  As the November 2013 opinion of the private physician does not express familiarity with the entire factual record, including review of the Veteran's STRs, it warrants less probative value.  In fact, the November 2013 record specifically notes that "[p]atient comes in today for the first time" and does not reflect that any other records, like the Veteran's STRs, were reviewed.

Regarding the headache disorder claim, the only medical opinion as to this matter is the opinion of the November 2011 VA examiner and is against the Veteran's claim.  The examiner reviewed the record and opined that it is less likely than not that the Veteran's headache condition is related to service.  The examiner acknowledged that the Veteran had single episode of headaches symptoms in service which the examiner concluded were associated with the acute medical condition of viral gastroenteritis.  The opinion reflects familiarity with the record and the Veteran's medical history, and includes rationale that cites to supporting factual data and medical literature.  It is probative evidence in this matter, and, in the absence of competent evidence to the contrary, persuasive.  

Regarding the seizure disorder, there is no medical evidence in the record indicating that a seizure disorder is, or may be, related to the Veteran's service.  He has not presented any medical opinion or treatise evidence supporting his claim that he has a seizure disorder related to service.  Moreover, as service-connection for a headache disorder is also denied, the secondary service connection theory of entitlement to service connection for a seizure disorder has no legal merit.  

Finally, although the Veteran has not specifically argued that his back, headache and seizure disorders are due to his service in the Persian Gulf, because his thoracic radiculitis, lumbar degeneration, lumbosacral strain, headaches NOS and seizures are known clinical diagnoses, they do not fall within the purview of the presumptive provisions of 38 C.F.R. § 3.317.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a thoracic and/or lumbar spine disorder, headaches and seizures.  The benefit-of-the-doubt doctrine is, therefore, not for application and the claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a disorder of the thoracic and/or lumbar spine is denied.

Entitlement to service connection for residuals of TBI, to include headaches and seizures is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


